Case: 20-1604   Document: 52     Page: 1   Filed: 04/08/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  RECARDO TERRY,
                      Petitioner

                            v.

         DEPARTMENT OF AGRICULTURE,
                    Respondent
              ______________________

                       2020-1604
                 ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-0752-19-0453-I-1.
                 ______________________

                  Decided: April 8, 2021
                 ______________________

     DAVID BRANCH, Law Office of David A. Branch, Wash-
 ington, DC, for petitioner.

     EVAN WISSER, Commercial Litigation Branch, Civil Di-
 vision, United States Department of Justice, Washington,
 DC, for respondent. Also represented by BRIAN M.
 BOYNTON, MATTHEW JUDE CARHART, ALLISON KIDD-
 MILLER, ROBERT EDWARD KIRSCHMAN, JR.
                  ______________________
Case: 20-1604     Document: 52      Page: 2   Filed: 04/08/2021




 2                      TERRY   v. DEPARTMENT OF AGRICULTURE



     Before PROST, Chief Judge, BRYSON and REYNA, Circuit
                            Judges.
 PER CURIAM.
     Petitioner Recardo Terry appeals from a decision of the
 Merit Systems Protection Board upholding his removal
 from his position as an Information Technology Specialist
 with the U.S. Department of Agriculture (“USDA”). We af-
 firm.
                                I
      Mr. Terry was appointed to his position with the USDA
 on November 30, 2014. As an Information Technology Spe-
 cialist, he had access to sensitive information. The agency
 accordingly classified his position as requiring a high de-
 gree of trustworthiness.
      The Office of Personnel Management (“OPM”) com-
 pleted its background investigation of Mr. Terry on Novem-
 ber 9, 2015, and forwarded its investigation report to the
 USDA for adjudication. The background report contained
 several areas of concern: a termination by a former em-
 ployer that Mr. Terry had not disclosed at the time he was
 hired by the USDA, and evidence of financial irresponsibil-
 ity.
     The Personnel and Document Security Division of the
 USDA reviewed the background investigation report in
 early 2018. In the course of assessing the issue of financial
 responsibility, a USDA personnel security specialist noted
 that Mr. Terry had gone through bankruptcy in 2009 and
 that OPM’s investigation had identified twelve unpaid
 debts, of which nine had been sent for collection and three
 had been charged off as uncollectable, see J.A. 186, 195. On
 April 24, 2018, the personnel security specialist sent a let-
 ter to Mr. Terry regarding those delinquent accounts, re-
 questing that he respond to the letter within 30 days. J.A.
 186. Mr. Terry did not respond to the letter, nor did he
Case: 20-1604     Document: 52     Page: 3    Filed: 04/08/2021




 TERRY   v. DEPARTMENT OF AGRICULTURE                       3



 respond to a follow-up email raising the same issue. J.A.
 163, 193, 195.
      On May 30, 2018, the Personnel Security Branch of the
 USDA’s Personnel and Document Security Division deter-
 mined, based on the issues of financial irresponsibility
 raised by the investigation, that it could not make a favor-
 able determination on Mr. Terry’s eligibility to occupy a po-
 sition designated as a moderate risk public trust level
 position. J.A. 196. The agency placed Mr. Terry on admin-
 istrative leave as of June 15, 2018, due to the issues sur-
 rounding his background investigation. J.A. 198.
      In a letter sent to Mr. Terry on July 12, 2018, a USDA
 personnel security specialist inquired about Mr. Terry’s
 2011 termination by a prior employer, Dunbar Armor, and
 his failure to disclose that termination on the forms he com-
 pleted at the time of his appointment to his USDA position.
 J.A. 201–02. The two forms in question were Form SF-85P,
 which asked whether he had been fired from a job in the
 past seven years, J.A. 582, and Form OF-306, which asked
 whether he had been fired from any job for any reason dur-
 ing the past five years, J.A. 503. Mr. Terry had answered
 “no” to both questions. The July 12 letter noted that Mr.
 Terry had initially received unemployment benefits follow-
 ing his termination, but that those benefits had been re-
 scinded when the state agency determined that he was
 ineligible for them because he had been fired from his job.
 See J.A. 202.
     Mr. Terry submitted a written response to the July 12
 letter. In his response, he stated that he did not believe he
 had been fired by Dunbar Armor. He acknowledged that
 he had repaid the unemployment benefits he had received,
 but he asserted that he had returned the funds because he
 believed he had been overpaid and was required to return
 the overpayment. J.A. 204.
   On July 31, 2018, the Personnel Security Branch of the
 USDA’s Personnel and Document Security Division
Case: 20-1604     Document: 52      Page: 4   Filed: 04/08/2021




 4                      TERRY   v. DEPARTMENT OF AGRICULTURE



 decided it could not make a favorable determination of Mr.
 Terry’s eligibility to occupy a position of public trust. That
 decision was based on Mr. Terry’s “numerous delinquent
 financial liabilities that remain unresolved,” including a
 judgment, and his “pattern of dishonesty and inability to
 provide truthful and accurate information.” J.A. 206–07.
 The Personnel Security Branch referred the matter to
 USDA’s Employee and Labor Relations Branch for possible
 adverse action.
     Based on that determination, the USDA proposed to re-
 move Mr. Terry for failure to satisfy a condition of his em-
 ployment, i.e., receipt of a favorable adjudication of his
 background investigation. J.A. 163–67. Mr. Terry chal-
 lenged his proposed removal before the agency, contending
 that the credit report referred to in the background inves-
 tigation was out of date and that he had not been termi-
 nated from his prior employment. J.A. 128–32. After
 considering his response, USDA removed Mr. Terry for fail-
 ure to satisfy a condition of his employment, which re-
 quired that he obtain a favorable adjudication of his
 background investigation. J.A. 39–43.
     On appeal to the Merit Systems Protection Board, Mr.
 Terry asserted that his history of unpaid debts did not sup-
 port the agency’s conclusion that he was financially irre-
 sponsible. He also denied that he was aware that he had
 been terminated by his former employer, Dunbar Armor.
     The administrative judge who was assigned to the case
 found against Mr. Terry on both grounds. Terry v. Dep’t of
 Agric., No. DC-0752-19-0453-I-1, 2019 WL 6870313
 (M.S.P.B. Dec. 12, 2019). The administrative judge found
 that Mr. Terry had several unpaid debts on his credit rec-
 ord. Mr. Terry had paid off two of those debts in 2016, the
 administrative judge found, but only after they were put
 into collection and only because he realized those debts
 would affect his ability to maintain his employment. The
 administrative judge did not credit Mr. Terry’s assertion
Case: 20-1604     Document: 52     Page: 5    Filed: 04/08/2021




 TERRY   v. DEPARTMENT OF AGRICULTURE                       5



 that he did not believe he owed money to those creditors
 and that he resolved those debts as soon as he became
 aware of them.
     As for two of the debts that had been charged off as un-
 collectable, Mr. Terry testified that those debts were not
 his, but were generated following an incident of identity
 theft. The administrative judge did not credit Mr. Terry’s
 testimony with respect to those debts.
     As for Mr. Terry’s failure to disclose that he had been
 fired by Dunbar Armor in 2011, the administrative judge
 stated that she did not believe Mr. Terry’s testimony that
 he was unaware that the company had fired him.
     Because a favorably adjudicated background investiga-
 tion was a condition of Mr. Terry’s employment, the admin-
 istrative judge found that there was a nexus between Mr.
 Terry’s conduct and his employment and that the agency
 was therefore justified in removing him.
     Mr. Terry appealed directly from the decision of the ad-
 ministrative judge to this court. We have jurisdiction pur-
 suant to 5 U.S.C. § 7703, and we review the administrative
 judge’s factual findings for substantial evidence. Parrott v.
 Merit Sys. Prot. Bd., 519 F.3d 1328, 1334 (Fed. Cir. 2008).
                              II
     In his petition for review to this court, Mr. Terry first
 argues that substantial evidence does not support the two
 grounds on which the USDA based its decision to remove
 him: financial irresponsibility and a false representation
 on two different employment forms that he had not been
 fired from a job within the previous five or seven years. We
 disagree.
      With respect to the false representation, Mr. Terry tes-
 tified that he did not believe he had been fired by Dunbar
 Armor and that his denial that he had been fired by a prior
Case: 20-1604    Document: 52       Page: 6   Filed: 04/08/2021




 6                      TERRY   v. DEPARTMENT OF AGRICULTURE



 employer thus did not constitute an intentional falsehood.
 The administrative judge did not believe that testimony.
      Besides finding Mr. Terry’s testimony not credible, the
 administrative judge noted that other evidence of record
 undermined Mr. Terry’s version of events. That evidence
 included a written “notice of discharge” from Dunbar Ar-
 mor, which Mr. Terry signed, and which stated that the
 reason for his discharge was “failed to follow company pol-
 icy[.] Sleeping while on duty.” J.A. 547.
      The record also included a summons from the Mary-
 land Department of Labor Licensing and Regulations,
 which had sued Mr. Terry to recover unemployment bene-
 fits that Mr. Terry unlawfully claimed after his termina-
 tion. J.A. 703–06. The papers sent to Mr. Terry in
 connection with that suit included a decision by a state
 hearing examiner that noted that Mr. Terry was ineligible
 for unemployment benefits because he had been “dis-
 charged for gross misconduct.” J.A. 707–08. Mr. Terry did
 not contest that finding, but repaid the unemployment ben-
 efits that had previously been granted. In light of the ad-
 ministrative judge’s credibility finding and the
 documentary evidence indicating that Mr. Terry knew he
 had been fired by Dunbar Armor, the USDA’s allegation of
 a false representation was plainly supported by substantial
 evidence.
     With respect to the charge of financial irresponsibility,
 the administrative judge noted that in response to his pro-
 posed removal, Mr. Terry had sent the USDA a copy of his
 credit report as of May 1, 2018, which showed that some of
 the credit issues listed in his 2015 credit report had been
 resolved in 2016. Based in part on Mr. Terry’s own testi-
 mony, the administrative judge found that when Mr. Terry
 was required to address his past debt as part of his back-
 ground investigation, he made an effort to resolve his pend-
 ing credit issues.
Case: 20-1604     Document: 52      Page: 7    Filed: 04/08/2021




 TERRY   v. DEPARTMENT OF AGRICULTURE                         7



      The administrative judge noted that two of the delin-
 quent accounts had been “charged off,” meaning that the
 creditor had determined that the debt was unrecoverable
 and had quit trying to collect it. As to those two accounts,
 Mr. Terry testified that the debts in question were not his,
 but had been generated as a result of an incident of identity
 theft. The administrative judge noted, however, that Mr.
 Terry offered no evidence that he reported an incident of
 identity theft, nor had he ever disputed the creditors’
 claims regarding the debts that were ultimately charged
 off. The administrative judge found that Mr. Terry’s testi-
 mony about the identity theft was not credible and that the
 evidence supported the USDA’s conclusion that Mr. Terry
 had failed to honor his just debts. In light of those findings,
 the administrative judge determined Mr. Terry was finan-
 cially irresponsible.
     We uphold the administrative judge’s determination,
 which was based in part on her finding that Mr. Terry’s
 explanations of his unpaid debts lacked credibility. As we
 have noted before, credibility determinations by adminis-
 trative judges in proceedings before the Merit Systems Pro-
 tection Board are “virtually unreviewable” on appeal.
 Sistek v. Dep’t of Veterans Affs., 955 F.3d 948, 953 n.1 (Fed.
 Cir. 2020); King v. Dep’t of Health & Hum. Servs., 133 F.3d
 1450, 1453 (Fed. Cir. 1998); Hambsch v. Dep’t of the Treas-
 ury, 796 F.2d 430, 436 (Fed. Cir. 1986). That is particularly
 true where, as here, the administrative judge’s credibility
 assessment is corroborated by other evidence in the record.
 See Hornseth v. Dep’t of the Navy, 916 F.3d 1369, 1375–76
 (Fed. Cir. 2019); see also Hillen v. Dep’t of the Army, 35
 M.S.P.R. 453, 458 (1987).
     Mr. Terry’s second argument on appeal is that the de-
 lay between when he was hired and when he was removed
 was impermissibly long and that the charge against him
 was so stale that it was barred by laches. Before the ad-
 ministrative judge, Mr. Terry complained about the delay
 between the completion of OPM’s investigation and
Case: 20-1604    Document: 52       Page: 8   Filed: 04/08/2021




 8                      TERRY   v. DEPARTMENT OF AGRICULTURE



 USDA’s adjudication of the background investigation, but
 he did not raise laches as an affirmative defense.
     Despite Mr. Terry’s failure to raise the defense of
 laches, the administrative judge stated that she was “trou-
 bled by the delay.” Terry, 2019 WL 6870313. Nonetheless,
 she found that the agency “adequately addressed the de-
 lay,” as two witnesses from the agency’s Personnel and
 Document Security Division testified that the three-year
 delay was “not extraordinary” because of the “substantial
 backlog of pending investigations [within the USDA] which
 has resulted in the delay.” Id.
     Mr. Terry argues that he suffers from memory loss and
 PTSD due to injuries incurred while he was in military ser-
 vice. For that reason, he contends, the agency’s unreason-
 able delay in proposing his removal prejudiced him, as he
 had no recollection of certain matters that occurred several
 years earlier.
      The administrative judge found that the delay was not
 so lengthy as to prejudice Mr. Terry. Id. at n.1. Mr. Terry’s
 argument to the contrary is not convincing. While a delay
 such as the one in this case might be problematic if the case
 turned on small details that could reasonably slip from an
 employee’s memory over a period of that length, it is not
 reasonable to suppose that such a delay would lead to a loss
 of memory regarding matters such as whether the person
 had been fired from a job. What is more, Mr. Terry’s de-
 fense with regard to the debts reflected in his credit report
 did not turn on a lack of memory; he asserted instead that
 he had paid off several of the debts and that others were
 not his, but were attributable to identity theft. He has not
 suggested how his defenses to the debt-related allegations
 would have been strengthened if his proposed removal had
 occurred earlier than it did.
    We therefore uphold the administrative judge’s deter-
 mination that the agency properly removed Mr. Terry for
Case: 20-1604     Document: 52    Page: 9   Filed: 04/08/2021




 TERRY   v. DEPARTMENT OF AGRICULTURE                     9



 failing to obtain a favorably adjudicated background inves-
 tigation, a requirement of his position.
                        AFFIRMED